PROSPECTUS February 3, 2009 Market Vectors High-Yield Municipal Index ETF (the Fund) is distributed by Van Eck Securities Corporation and seeks to track the Barclays Capital Municipal Custom High Yield Composite Index, which is published by Barclays Capital Inc. (Index Provider). The Index Provider does not sponsor, endorse, or promote the Fund and bears no liability with respect to the Fund or any security. For more detailed information about the Fund, see the Statement of Additional Information for the Fund dated February 3, 2009 (the SAI), which is incorporated by reference into this Prospectus. Additional information about the Funds investments will be available in the Funds annual and semi-annual reports to shareholders. In the Funds annual report, when available, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during its last fiscal year. Call Van Eck at 1.888. MKT.VCTR to request, free of charge, the annual or semi-annual reports, the SAI, or other information about the Fund or to make shareholder inquiries. You may also obtain the SAI or the Funds annual or semi-annual reports, when available, by visiting the Van Eck website at www.vaneck.com/etf. Information about the Fund (including the SAI) can also be reviewed and copied at the Securities and Exchange Commission (SEC) Public Reference Room in Washington, D.C. Information about the operation of the Public Reference Room may be obtained by calling 1.202.942.8090. Reports and other information about the Fund are available on the EDGAR Database on the SECs internet site at http://www.sec.gov. In addition, copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following email address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, Washington, DC 20549-0102. Transfer Agent: The Bank of New York Mellon SEC Registration Number: 333-123257 The Trusts registration number under the 1940 Act: 811-10325 MARKET VECTORS ETF TRUST The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations other than those contained in this Prospectus in connection with the offer of the Funds shares, and, if given or made, the information or representations must not be relied upon as having been authorized by the Fund. Neither the delivery of this Prospectus nor any sale of shares of the Fund shall under any circumstance imply that the information contained herein is correct as of any date other than the date of this Prospectus unless otherwise specified. Dealers effecting transactions in the Funds shares, whether or not participating in this distribution, may be generally required to deliver a Prospectus. This is in addition to any obligation of dealers to deliver the Prospectus when acting as underwriters. This Prospectus offers shares of Market Vectors ETF Trust. The Trust currently has 28 investment portfolios. This Prospectus relates to shares of only one portfolio, Market Vectors High-Yield Municipal Index ETF. The information contained herein regarding the Barclays Capital Municipal Custom High Yield Composite Index (the Index) was provided by Barclays Capital Inc., while the information contained herein regarding the securities markets and The Depository Trust Company was obtained from publicly available sources. This Prospectus, dated February 3, 2009, explains concisely the information you ought to know before investing in the Fund. We suggest that you keep it for future reference. Table of Contents PAGE OVERVIEW OF THE TRUST 2 MARKET VECTORS HIGH-YIELD MUNICIPAL INDEX ETF 3 Principal Investment Objective and Strategies 3 Principal Risks of Investing in the Fund 4 Performance 8 Fees and Expenses of the Fund 9 Expense Example 10 Creation Transaction Fees and Redemption Transaction Fees 10 BARCLAYS CAPITAL MUNICIPAL CUSTOM HIGH YIELD COMPOSITE INDEX 11 PORTFOLIO HOLDINGS 13 ADDITIONAL INVESTMENT STRATEGIES 13 ADDITIONAL RISKS OF INVESTING IN THE FUND 13 MANAGEMENT 14 PORTFOLIO MANAGERS 15 SHAREHOLDER INFORMATION 16 Determination of Net Asset Value 16 Buying and Selling Exchange-Traded Shares 16 Creation and Redemption of Creation Units 17 Distributions 19 Tax Matters 20 LICENSE AGREEMENT 23 FINANCIAL HIGHLIGHTS 23 GENERAL INFORMATION 24 Additional Information 24 Overview of the Trust Market Vectors ETF Trust (the Trust) is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), currently consisting of 28 investment portfolios. This Prospectus relates to the following portfolio of the Trust: Market Vectors High-Yield Municipal Index ETF (the Fund). Van Eck Associates Corporation (the Adviser) is the investment adviser to the Fund. The shares of the Fund are expected to be approved for listing, subject to notice of issuance, on NYSE Arca, Inc. (NYSE Arca or the Exchange) and will trade in the secondary market at prices that may differ to some degree from the net asset value (NAV) of the shares. Unlike conventional mutual funds, the Trust will issue and redeem shares of the Fund (Shares) on a continuous basis at NAV only in large specified blocks each called a Creation Unit. Creation Units are issued and redeemed principally in-kind for securities generally included in the Index or substantially similar to such securities. Except when aggregated in Creation Units, Shares are not redeemable securities of the Trust. The Fund may be suitable for long-term investment in the market or market segment represented by the Index. Shares of the Fund may also be used as an asset allocation or speculative trading vehicle. Unlike many conventional mutual funds which are only bought and sold at closing NAVs, the Shares have been designed to be tradable in a secondary market on an intraday basis and to be created and redeemed in-kind in Creation Units at each days market close. These arrangements are designed to protect ongoing shareholders from adverse effects on the Funds portfolio that could arise from frequent cash purchase and redemption transactions that affect the NAV of the Fund. Moreover, in contrast to conventional mutual funds where frequent redemptions can have an adverse tax impact on taxable shareholders because of the need to sell portfolio securities which, in turn, may generate taxable gain, the in-kind redemption mechanism of the Fund, to the extent used, generally is not expected to lead to a tax event for shareholders. 2 MARKET VECTORS MUNICIPAL ETF PROSPECTUS MARKET VECTORS HIGH-YIELD MUNICIPAL INDEX ETF Market Vectors High-Yield Municipal Index ETF PRINCIPAL INVESTMENT OBJECTIVE AND STRATEGIES Investment Objective. The Funds investment objective is to replicate as closely as possible, before fees and expenses, the price and yield performance of the Barclays Capital Municipal Custom High Yield Composite Index (the High Yield Index or the Index). For a further description of the Index, see Barclays Capital Municipal Custom High Yield Composite Index. Principal Investment Policy. The Fund will normally invest at least 80% of its total assets in securities that comprise the benchmark index. A lesser percentage may be so invested to the extent that the Adviser needs additional flexibility to comply with the requirements of the U.S. Internal Revenue Code of 1986, as amended (the Code), and other regulatory requirements. This 80% investment policy is non-fundamental and requires 60 days prior written notice to shareholders before it can be changed. The Fund has adopted a fundamental investment policy to invest at least 80% of its assets in investments suggested by its name. For purposes of this policy, the term assets means net assets plus the amount of any borrowings for investment purposes. This percentage limitation applies at the time of the investment. The Board of Trustees of the Trust may change the Funds investment strategy, Index and other policies without shareholder approval, except as otherwise indicated. Indexing Investment Approach. The Fund is not managed according to traditional methods of active investment management, which involve the buying and selling of securities based upon economic, financial and market analysis and investment judgment. Instead, the Fund, utilizing a passive or indexing investment approach, attempts to approximate the investment performance of the High Yield Index. The Fund expects to use a sampling approach in seeking to achieve its objective.
